Citation Nr: 0717806	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-11 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for a right inguinal 
hernia.

3.  Entitlement to service connection for a left inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to March 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims for 
entitlement to service connection for a right inguinal 
hernia, a left inguinal hernia, and low back strain.  In May 
2007, the veteran testified before the Board by video 
conference from the RO.

The issues on appeal are remanded to the RO via the Appeals 
Management Center, in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).  The 
evidence here shows that the veteran was treated for a 
possible inguinal hernia and for complaints of low back pain 
in service.  The Board finds that a VA examination would be 
in determining whether any current inguinal hernia or low 
back disability is related to the inservice treatment.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine whether any 
current low back disability or inguinal 
hernia was incurred in or aggravated by 
service.  The claims folder and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should state 
whether it is as likely as not (50 
percent or greater probability) that 
any current inguinal hernia (right 
or left) is related to the veteran's 
treatment inservice for a possible 
inguinal hernia.

b)  The examiner should state 
whether it is as likely as not (50 
percent or greater probability) that 
any current low back disability is 
related to the veteran's treatment 
inservice for low back pain.

2.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs

